DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 15-17, 19, & 21-36 as filed in the “AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT” on 05/02/2022 are pending, and have been examined on the merits.

Election/Restriction
3.	Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on 05/02/2022 is acknowledged.  Non-elected claims 1-14 were cancelled in the 05/02/2022 Amendment. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 24 & 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 24 recites the limitation “issuing a message indicating that the target tissue was successfully ablated” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the “a message” is the same “a message” issued in independent claim 15 (from which claim 24 ultimately depends), or a separate/additional message.  As such, it is not clear how many messages are required to be issued (upon successful ablation) by claim 24.  Clarification is required.  
7.	Claim 29 recites the limitation “issue a message indicating that the target tissue was successfully ablated” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the “a message” is the same “a message” issued in independent claim 17 (from which claim 29 ultimately depends), or a separate/additional message.  As such, it is not clear how many messages (upon successful ablation) are required to be issued by claim 29.  Clarification is required.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
I.	INDEPENDENT CLAIM 15 (& DEPENDENT CLAIMS 16, 21, & 22)
10.	Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0317218 to Sigmon, Jr. et al. (“Sigmon”) in view of U.S. Patent Application Publication No. 2005/0171526 to Rioux et al. ("Rioux"), and further in view of U.S. Patent Application No. 2014/0330266 to Thompson et al. (“Thompson”).
11.	Regarding claim 15, Sigmon teaches a method, comprising: 
applying, by an ablation electrode [needle (130) - ¶’s [0059], [0063] (“RF energy may be delivered to the distal tip 136 of the needle 130”); [0064], 0086], [0096]; FIG. 1B], ablation energy [e.g., ¶’s [0057], [0063], [0090], [0096]] at target tissue [e.g., cyst - ¶’s [0002], [0054], [0090]]; 
measuring a temperature curve generated at the target tissue in response to the application of the ablation energy at the target tissue [note: as broadly as currently claimed, it is the Examiner’s position that “measuring a temperature curve” comprises measuring/tracking a change in temperature over time; Sigmon teaches that a thermocouple (142) is used to sense temperature within the cyst and surrounding the distal end of the device while RF energy is being applied (e.g., ¶[0098]), and that temperature signals are communicated to a temperature measurement device (110) (¶[0098])]; [and]
determining whether or not the target tissue [cyst] was successfully ablated based on the temperature curve [see ¶[0098] (“…the temperature measurement device 110 may be monitored to determine when the sensed temperature in or around the cyst 102 reaches a predetermined temperature level. The sensed temperature reaching the predetermined temperature level may indicate that the cyst 102 has been successfully ablated and application of RF energy in the internal anatomical portion 104 should stop”); as such, successful ablation is determined, as broadly as claimed, “based on” monitored temperature signals received over time, and more particularly when the monitored temperature signals convey that a predetermined temperature level has been reached].   
A.	COOLING
While Sigmon teaches that the needle lumen (134) of needle (130) is used to deliver a conductive fluid (e.g., saline) to the cyst [e.g., ¶’s [0063], [0093]-[0096]], Sigmon does not explicitly teach that the conductive fluid is used to cool the ablation electrode, and therefore fails to teach the step of:
cooling the ablation electrode. 
Rioux, in a similar field of endeavor, teaches an ablation probe comprising an elongated shaft and an ablative element (such as a needle electrode), and a lumen that that extends through the probe shaft which is used to deliver a fluid to the distal end of the probe shaft for perfusion into the surrounding tissue [Abstract].  The fluid, which may comprise saline, is utilized so that a more efficient and effective ablation treatment is effected [¶[0024], as it is known that the introduction of saline into targeted tissue increases the tissue conductivity [¶[0005]].
Rioux further teaches that that the fluid can be cooled to provide the additional beneficial effect of cooling the needle electrode and the surrounding tissue during the ablation process [¶[0038]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sigmon such that the conductive fluid (saline) that is delivered to the cyst via the needle lumen (134) of needle (130) also be cooled, such that the method of Sigmon includes cooling the ablation electrode, so as to provide the beneficial effect of cooling the needle and the surrounding tissue [cyst] during the ablation process, as explicitly taught by Rioux [at ¶[0038]].
B.	ISSUING A MESSAGE
Finally, the combination of Sigmon and Rioux, as set forth above, does not teach:
issuing a message based on the determining of whether the target tissue was successfully ablated.  
Thompson, in a similar field of endeavor, teaches ablation systems, methods, and controllers [¶[0003]].  Thompson further teaches a controller including a touchscreen display that may be used to display, among other data relating to an ablation procedure, a number of successful ablations performed [e.g., ¶’s [0012] and [0136] (“When the procedure is complete, an ablation summary (e.g., a Report Screen) may be viewed on the touchscreen display 1001… Suitable historical information relating to the completed ablation procedure is provided… [and] may include (without limitation) the number of successful ablations on each side of the patient (e.g., total number of successful ablations, as well as the number of successful ablations for each ablation set)…].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Sigmon and Rioux to include a display (touchscreen or otherwise) for issuing/conveying a message (e.g., ablation summary) based on the determining of whether the target tissue was successfully ablated, as taught by Thompson, so as to provide the surgeon with meaningful and actionable summary data regarding the ablation procedure that may be used for any number of purposes including, e.g., guiding/planning any future procedures and/or identifying any potential device/system performance issues, etc. 
12.	Regarding claim 16, the combination of Sigmon, Rioux, and Thompson teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
	Thompson does not teach that the ablation summary (report screen) [¶[0136]] includes data about “unsuccessful ablations.”  As such, the combination of Sigmon, Rioux, and Thompson does not explicitly teach:
if it is determined that the target tissue was not successfully ablated, issuing a message indicating that the target tissue was not successfully ablated.  
However, it would have been an obvious matter of design choice, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to also include data on “unsuccessful ablations” in the ablation summary (report screen), as such data would be an example of the historical information that Thompson contemplates displaying [¶[0136]], and such data could further be easily discerned based on a knowledge of the total number of ablations performed and those that have been indicated as being successful in the report (i.e., the difference/remainder can be inferred to be unsuccessful).  Choosing to include such data in the ablation summary (report screen) would be routine for one skilled in the art.  

13.	Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sigmon, Rioux, & Thompson, as applied to claim 15 above, and further in view of U.S. Patent Application No. 2015/0105765 to Panescu et al. (“Panescu”).
14.	Regarding claims 21 & 22, the combination of Sigmon, Rioux, and Thompson teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
The combination of Sigmon, Rioux, and Thompson does not, however, teach:
determining a peak temperature on the temperature curve (claim 21); nor   
determining whether the peak temperature is greater than a predetermined peak temperature (claim 22).
Panescu, in a similar field of endeavor, teaches devices, systems, and methods for measuring and controlling temperature during tissue ablation [¶[0003]].  Panescu further teaches determining a peak temperature within a volume of treated tissue, and determining whether the peak temperature is greater than a predetermined peak temperature (setpoint temperature), with the determined peak temperature being used in a control scheme to ensure that proper heating or cooling is achieved within the subject target tissue, while reducing the likelihood of overheating, overcooling and/or other undesirable damage to the targeted tissue [see ¶[0166], which can result in a safer, more efficient and more efficacious treatment procedure [¶[0169]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Sigmon, Rioux, and Thompson to include the steps of determining a peak temperature on the temperature curve, and determining whether the peak temperature is greater than a predetermined peak temperature, as taught by Panescu, since such determinations can be used to ensure that proper heating or cooling is achieved within the subject target tissue, while reducing the likelihood of overheating, overcooling and/or other undesirable damage to the targeted tissue which can result in a safer, more efficient and more efficacious treatment procedure, as explicitly taught by Panescu [¶’s [0166], [0169]].   

II.	INDEPENDENT CLAIM 17 (& DEPENDENT CLAIMS 19, 25, 26, 27, & 30)
15.	Claims 17, 19, 25, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sigmon in view of Rioux, and further in view of Thompson.
16.	Regarding claim 17, Sigmon teaches a system, comprising: 
a radio frequency (RF) generator configured to generate RF energy [see ¶[0057] (“The power source 108 may be an electronic device, such as a radio frequency (RF) generator or an electrosurgical unit (ESU) that is configured to generate and supply electrical current, including RF electrical current, to the electrosurgical device 106”)]; 
an ablation instrument [electrosurgical device (106) including needle (130) - ¶’s [0057]-[0059], [0063] (“RF energy may be delivered to the distal tip 136 of the needle 130”); [0064], 0086], [0096]; FIG. 1B] configured to deliver the RF energy [e.g., ¶’s [0057], [0063], [0090], [0096]] to target tissue [e.g., cyst - ¶’s [0002], [0054], [0090]] to ablate the target tissue [e.g., ¶’s [0057], [0063], [0090], [0096]]; 
a… fluid pump configured to pump… fluid to the ablation instrument [¶[0057]]; 
a temperature sensor [thermocouple (142) - ¶’s [0060], [0098]] configured to measure temperature at the target tissue [¶[0098]; and 
[the “controller” is addressed below]
… control the RF generator to supply the RF energy to the ablation instrument [see ¶[0057]]; 2Application No. 15/995,037Docket No.: C00016972.US01 (1988-365B) 
… measure a temperature curve generated at the target tissue in response to the delivery of the RF energy to the target tissue [note: as broadly as currently claimed, it is the Examiner’s position that “measure a temperature curve” comprises measuring/tracking a change in temperature over time; Sigmon teaches that thermocouple (142) is used to sense temperature within the cyst and surrounding the distal end of the device while RF energy is being applied (e.g., ¶[0098]), and that temperature signals are communicated to a temperature measurement device (110) (¶[0098])]; [and]
… determine whether the target tissue [cyst] was successfully ablated based on the temperature curve [see ¶[0098] (“…the temperature measurement device 110 may be monitored to determine when the sensed temperature in or around the cyst 102 reaches a predetermined temperature level. The sensed temperature reaching the predetermined temperature level may indicate that the cyst 102 has been successfully ablated and application of RF energy in the internal anatomical portion 104 should stop”); as such, successful ablation is determined, as broadly as claimed, “based on” monitored temperature signals received over time, and more particularly when the monitored temperature signals convey that a predetermined temperature level has been reached]. 
 	A.	COOLING FLUID PUMP
While Sigmon teaches a pump [¶[0057]] and that the needle lumen (134) of needle (130) is used to deliver a conductive fluid (e.g., saline) to the cyst [e.g., ¶’s [0063], [0093]-[0096]], Sigmon does not explicitly teach that the pump is a cooling fluid pump, or that the conductive fluid is cooling fluid.  As such, Sigmon fails to teach the following emphasized claim limitations:  
a cooling fluid pump configured to pump cooling fluid to the ablation instrument. 
Rioux, in a similar field of endeavor, teaches an ablation probe comprising an elongated shaft and an ablative element (such as a needle electrode), and a lumen that that extends through the probe shaft which is used to deliver a fluid to the distal end of the probe shaft for perfusion into the surrounding tissue [Abstract].  The fluid, which may comprise saline, is utilized so that a more efficient and effective ablation treatment is effected [¶[0024], as it is known that the introduction of saline into targeted tissue increases the tissue conductivity [¶[0005]].
Rioux further teaches that that the fluid can be cooled to provide the additional beneficial effect of cooling the needle electrode and the surrounding tissue during the ablation process [¶[0038]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sigmon such that the conductive fluid (saline) that is delivered to the cyst via the needle lumen (134) of needle (130) also be cooled, such that the system of Sigmon includes a cooling fluid pump configured to pump cooling fluid to the ablation instrument, so as to provide the beneficial effect of cooling the needle and the surrounding tissue [cyst] during the ablation process, as explicitly taught by Rioux [at ¶[0038]].
	B.	ISSUING A MESSAGE
The combination of Sigmon and Rioux, as set forth above, does not teach:
issuing a message based on the determining of whether the target tissue was successfully ablated.  
Thompson, in a similar field of endeavor, teaches ablation systems, methods, and controllers [¶[0003]].  Thompson further teaches a controller including a touchscreen display that may be used to display, among other data relating to an ablation procedure, a number of successful ablations performed [e.g., ¶’s [0012] and [0136] (“When the procedure is complete, an ablation summary (e.g., a Report Screen) may be viewed on the touchscreen display 1001… Suitable historical information relating to the completed ablation procedure is provided… [and] may include (without limitation) the number of successful ablations on each side of the patient (e.g., total number of successful ablations, as well as the number of successful ablations for each ablation set)…].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Sigmon and Rioux to include a display (touchscreen or otherwise) for issuing/conveying a message (e.g., ablation summary) based on the determining of whether the target tissue was successfully ablated, as taught by Thompson, so as to provide the surgeon with meaningful and actionable summary data regarding the ablation procedure that may be used for any number of purposes including, e.g., guiding/planning any future procedures and/or identifying any potential device/system performance issues, etc. 
	C.	CONTROLLER
	The combination of Sigmon, Rioux, and Thompson teaches all of the functionality of the claimed system (for the reasons set forth above), but Sigmon fails to explicitly teach that a “controller is configured to” control the various system components and the performance of the claimed functions.   
 	Rioux however teaches that control circuitry can be utilized to automate or semi-automate control of the pump and the generator [see ¶[0041] (The pump assembly 106, along with the RF generator 104, can include control circuitry to automate or semi-automate the cooled ablation process”)].
	Thompson additionally teaches a controller (128) that is configured to control overall operation of the system (100) [see ¶[0071]], including control of the generator/power supply [e.g., ¶’s [0051], [0071]], sampling temperature sensor signals [e.g., ¶[0075]], making various determinations [e.g., ¶[0078]], and generating messages [e.g., ¶[0134]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Sigmon, Rioux, and Thompson to implement/utilize a controller that is configured to control the various system components and the performance of the functions of the system of Sigmon, Rioux, and Thompson, since use of a controller would facilitate a procedure for a surgeon (or other operating room personnel) by eliminating the need to separately control and monitor each of the different system components during the procedure.  Still further,  it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
17.	Regarding claim 19, the combination of Sigmon, Rioux, and Thompson teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Thompson does not teach that the ablation summary (report screen) [¶[0136]] includes data about “unsuccessful ablations.”  As such, the combination of Sigmon, Rioux, and Thompson does not explicitly teach:
wherein the controller is further configured to, if it is determined that the target tissue was not successfully ablated, issue a message indicating that the target tissue was not successfully ablated.  
However, it would have been an obvious matter of design choice, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to also include data on “unsuccessful ablations” in the ablation summary (report screen), as such data would be an example of the historical information that Thompson contemplates displaying [¶[0136]], and such data could further be easily discerned based on a knowledge of the total number of ablations performed and those that have been indicated as being successful in the report (i.e., the difference/remainder can be inferred to be unsuccessful).  Choosing to include such data in the ablation summary (report screen) would be routine for one skilled in the art.  
18.	Regarding claim 25, the combination of Sigmon, Rioux, and Thompson teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
	Thompson further teaches wherein the controller is further configured to control the temperature sensor to measure the temperature curve at the target tissue [¶[0075]].
19.	Regarding claim 30, the combination of Sigmon, Rioux, and Thompson teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
	Sigmon further teaches wherein the temperature sensor [thermocouple (142)] is disposed on the ablation instrument [(106)] [see ¶[0060] which teaches that thermocouple (142) is included on the elongate insertion portion (114) of device (106)].  

20.	Claims 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sigmon, Rioux, & Thompson, as applied to claim 17 above, and further in view of Panescu.
21.	Regarding claims 26 & 27, the combination of Sigmon, Rioux, and Thompson teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
The combination of Sigmon, Rioux, and Thompson does not, however, teach:
wherein the controller is further configured to determine a peak temperature on the temperature curve (claim 26); nor
wherein the controller is further configured to determine whether the peak temperature is greater than a predetermined peak temperature (claim 27).  
Panescu, in a similar field of endeavor, teaches devices, systems, and methods for measuring and controlling temperature during tissue ablation [¶[0003]].  Panescu further teaches determining a peak temperature within a volume of treated tissue, and determining whether the peak temperature is greater than a predetermined peak temperature (setpoint temperature), with the determined peak temperature being used in a control scheme to ensure that proper heating or cooling is achieved within the subject target tissue, while reducing the likelihood of overheating, overcooling and/or other undesirable damage to the targeted tissue [see ¶[0166], which can result in a safer, more efficient and more efficacious treatment procedure [¶[0169]].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Sigmon, Rioux, and Thompson such that the controller is further configured to determine a peak temperature on the temperature curve, and to determine whether the peak temperature is greater than a predetermined peak temperature, as taught by Panescu, since such determinations can be used to ensure that proper heating or cooling is achieved within the subject target tissue, while reducing the likelihood of overheating, overcooling and/or other undesirable damage to the targeted tissue which can result in a safer, more efficient and more efficacious treatment procedure, as explicitly taught by Panescu [¶’s [0166], [0169]].   

Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	INDEPENDENT CLAIM 15
23.       Claims 15, 16, & 21-24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 & 2 of U.S. Patent No. 11,350,984, issued June 7, 2022, (the “‘984 Patent”) in view of Rioux.   
24.       Regarding independent claim 15, claim 1 of the ‘984 Patent teaches all of the limitations of instant claim 15, but does not explicitly teach the step of:
cooling the ablation electrode. 
Rioux, in a similar field of endeavor, teaches an ablation probe comprising an elongated shaft and an ablative element (such as a needle electrode), and a lumen that that extends through the probe shaft which is used to deliver a fluid to the distal end of the probe shaft for perfusion into the surrounding tissue [Abstract].  Rioux further teaches that that the fluid can be cooled to provide the additional beneficial effect of cooling the needle electrode and the surrounding tissue during the ablation process [¶[0038]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method recited in claim 1 of the ‘984 Patent to include cooling the ablation electrode, so as to provide the beneficial effect of cooling the electrode and the surrounding tissue during the ablation process, as explicitly taught by Rioux [at ¶[0038]].
25.       Regarding claim 16, the combination of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 15 for the reasons set forth in detail (above) in the Office Action.  
            Claim 2 of the ‘984 Patent further teaches the limitations of instant claim 16.
26.       Regarding claims 21-24, the combination of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 15 for the reasons set forth in detail (above) in the Office Action.  
            Claim 1 of the ‘984 Patent further teaches the limitations of instant claims 21-24.

II.	INDEPENDENT CLAIM 17
27.       Claims 17 & 25-30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 10 & 12 of the ‘984 Patent in view of Rioux.   
28.       Regarding independent claim 17, claim 10 of the ‘984 Patent teaches all of the limitations of instant claim 17, but does not explicitly teach:
a cooling fluid pump configured to pump cooling fluid to the ablation instrument; and that the controller is configured to control the cooling fluid pump. 
Rioux, in a similar field of endeavor, teaches an ablation probe comprising an elongated shaft and an ablative element (such as a needle electrode), and a lumen that that extends through the probe shaft which is used to deliver a fluid to the distal end of the probe shaft for perfusion into the surrounding tissue [Abstract].  Rioux further teaches a pump assembly (106) [¶[0024]; FIG. 1], and that that the fluid can be cooled to provide the additional beneficial effect of cooling the needle electrode and the surrounding tissue during the ablation process [¶[0038]]. Rioux further teaches controller is configured to control the cooling fluid pump [¶[0041]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system recited in claim 10 of the ‘984 Patent to include a cooling fluid pump configured to pump cooling fluid to the ablation instrument, and that the controller is configured to control the cooling fluid pump, so as to provide the beneficial effect of cooling the ablation electrode and the surrounding tissue during ablation, as explicitly taught by Rioux [at ¶[0038]].
29.       Regarding claims 25-29, the combination of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 17 for the reasons set forth in detail (above) in the Office Action.  
            Claim 10 of the ‘984 Patent further teaches the limitations of instant claims 25-29.
30.       Regarding claim 30, the combination of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 17 for the reasons set forth in detail (above) in the Office Action.  
            Claim 12 of the ‘984 Patent further teaches the limitations of instant claim 30.

III.	INDEPENDENT CLAIM 31
31.       Claims 31, 33, 35, & 36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 10 & 12 of the ‘984 Patent in view of Rioux.   
32.       Regarding independent claim 31, claim 10 of the ‘984 Patent teaches all of the limitations of instant claim 31, but does not explicitly teach:
a cooling fluid pump configured to pump cooling fluid to the ablation device; and that the controller is configured to control the cooling fluid pump. 
Rioux, in a similar field of endeavor, teaches an ablation probe comprising an elongated shaft and an ablative element (such as a needle electrode), and a lumen that that extends through the probe shaft which is used to deliver a fluid to the distal end of the probe shaft for perfusion into the surrounding tissue [Abstract].  Rioux further teaches a pump assembly (106) [¶[0024]; FIG. 1], and that that the fluid can be cooled to provide the additional beneficial effect of cooling the needle electrode and the surrounding tissue during the ablation process [¶[0038]]. Rioux further teaches controller is configured to control the cooling fluid pump [¶[0041]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system recited in claim 10 of the ‘984 Patent to include a cooling fluid pump configured to pump cooling fluid to the ablation device, and that the controller is configured to control the cooling fluid pump, so as to provide the beneficial effect of cooling the ablation electrode and the surrounding tissue during ablation, as explicitly taught by Rioux [at ¶[0038]].
33.       Regarding claims 33 & 35, the combination of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 31 for the reasons set forth in detail (above) in the Office Action.  
            Claim 10 of the ‘984 Patent further teaches the limitations of instant claims 33 & 35.
34.       Regarding claim 36, the combination of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 31 for the reasons set forth in detail (above) in the Office Action.  
            Claim 12 of the ‘984 Patent further teaches the limitations of instant claim 36.

35.       Claims 32 & 34 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 10 the ‘984 Patent in view of Rioux, and further in view of Thompson. 
36.       Regarding claim 32, the combination of claim 10 of the ‘984 Patent and Rioux teaches all of the limitations of instant claim 31 for the reasons set forth above, but does not explicitly teach:
wherein the controller is further configured to generate an indication that the target tissue was not successfully ablated in response to a determination that the target tissue was not successfully ablated. 
Thompson, in a similar field of endeavor, teaches ablation systems, methods, and controllers [¶[0003]].  Thompson further teaches a controller including a touchscreen display that may be used to display, among other data relating to an ablation procedure, a number of successful ablations performed [e.g., ¶’s [0012] and [0136] (“When the procedure is complete, an ablation summary (e.g., a Report Screen) may be viewed on the touchscreen display 1001… Suitable historical information relating to the completed ablation procedure is provided… [and] may include (without limitation) the number of successful ablations on each side of the patient (e.g., total number of successful ablations, as well as the number of successful ablations for each ablation set)…].  Thompson does not teach that the ablation summary (report screen) [¶[0136]] includes data about “unsuccessful ablations.”  However, it would have been an obvious matter of design choice, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to also include data on “unsuccessful ablations” in the ablation summary (report screen), as such data would be an example of the historical information that Thompson contemplates displaying [¶[0136]], and such data could further be easily discerned based on a knowledge of the total number of ablations performed and those that have been indicated as being successful in the report (i.e., the difference/remainder can be inferred to be unsuccessful).  Choosing to include such data in the ablation summary (report screen) would be routine for one skilled in the art.  
37.       Regarding claim 34, the combination of the ‘984 Patent, Rioux, and Thompson teaches all of the limitations of claim 32 for the reasons set forth in detail (above) in the Office Action.  
            Claim 10 of the ‘984 Patent further teaches the limitations of instant claim 34.

Allowable Subject Matter
38.	Dependent Claims 23 & 24
39.	Claim 23 would be allowable upon the filing of a terminal disclaimer to obviate the nonstatutory double patenting rejections set forth above, and if rewritten in independent form including all of the limitations of the base claim (independent claim 15) and any intervening claims (claims 21 & 22).
40.	Neither Sigmon, Rioux, Thompson, nor Panescu, either alone or in combination, fairly teach or suggest determining whether target tissue was successfully ablated based on measuring a temperature curve generated at the target tissue in response to the application of ablation energy at the target tissue, determining a peak temperature on the temperature curve, 
determining whether the peak temperature is greater than a predetermined peak temperature, and “determining a time at which the temperature curve crosses to a temperature lower than the predetermined peak temperature.”  The remaining references of record fail to teach, or render obvious, the foregoing limitations.
41.	Claim 24 depends from claim 23, and would therefore be allowable for the same reasons set forth above concerning claim 23, and if amended to overcome the rejection under § 112(b) set forth herein.  It is noted that claim 23 is also subject to a non-statutory double patenting rejection.  
42.	Dependent Claims 28 & 29 
43.	Claim 28 would be allowable upon the filing of a terminal disclaimer to obviate the nonstatutory double patenting rejections set forth above, and if rewritten in independent form including all of the limitations of the base claim (independent claim 17) and any intervening claims (claims 26 & 27).
44.	Neither Sigmon, Rioux, Thompson, nor Panescu, either alone or in combination, fairly teach or suggest determining whether target tissue was successfully ablated based on measuring a temperature curve generated at the target tissue in response to the delivery of RF energy to the target tissue, determining a peak temperature on the temperature curve, 
determining whether the peak temperature is greater than a predetermined peak temperature, and “determining a time at which the temperature curve crosses to a temperature lower than the predetermined peak temperature.”  The remaining references of record fail to teach, or render obvious, the foregoing limitations.
45.	Claim 29 depends from claim 28, and would therefore be allowable for the same reasons set forth above concerning claim 28, and if amended to overcome the rejection under § 112(b) set forth herein.  It is noted that claim 28 is also subject to a non-statutory double patenting rejection.  
46.	Independent Claim 31 (& Dependent Claims 32-36)
47.	Independent claim 31 and its dependent claims 32-26 would be allowable upon the filing of a terminal disclaimer to obviate the nonstatutory double patenting rejections set forth above.
48.	Independent claim 31 requires determining whether target tissue was successfully ablated based on, inter alia, a system including a controller configured to: “control the temperature sensor to measure a temperature curve generated at the target tissue in response to the delivery of ablation energy to the target tissue; 4Application No. 15/995,037Docket No.: C00016972.US01 (1988-365B)determine a time at which the temperature curve crosses to a temperature lower than a predetermined peak temperature; compare the determined time to a predetermined time; determine whether or not the target tissue was successfully ablated based on the comparison; and generate an indication of whether or not the target tissue was successfully ablated” (emphasis added).  The prior art of record fails to teach, or render obvious, the foregoing limitations of independent claim 31.  

Conclusion
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794